Citation Nr: 0619455	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  06-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Maintenance Center in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of overpayment of death pension 
benefits in the amount of $3,543.00 for the period from April 
1, 2003, to March 31, 2005.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1956.  The veteran died in March 2003, and the 
appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision of the Committee on 
Waivers and Compromises of the Milwaukee, Wisconsin, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that although the Department of Veterans 
Affairs Pension Maintenance Center in Milwaukee, Wisconsin, 
currently has jurisdiction of this case, the appellant in 
this case resides in Alabama.  She has requested a video- 
conference hearing before a Veterans Law Judge of the Board, 
to be held at her local RO in Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

On a VA Form 9, substantive appeal, received by VA in March 
2006, the appellant requested that she be scheduled for a 
Board videoconference hearing to be held at her local RO in 
Alabama before a Veterans Law Judge sitting in Washington, 
DC. See 38 C.F.R. § 20.700(e) (2005).

Inasmuch as the appellant's hearing request was made fairly 
recently, she has not yet been scheduled for her requested 
hearing.  Considerations of due process mandate that the 
Board may not proceed with review of the claim on appeal 
without affording the appellant an opportunity for the 
requested video conference hearing.  Therefore, a remand is 
required for the scheduling of a Board videoconference 
hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 
20.700(a), (e) (2005).

Accordingly, this case is REMANDED for the following action:

The appellant should be scheduled for a 
hearing at her local RO in Alabama via 
videoconference, in accordance with the 
procedures set forth at 38 C.F.R. 
§§ 20.700 (a), (e), 20.704(a) (2005), for 
a hearing before a Veterans Law Judge, as 
per the appellant's request..

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the appellant until she is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


